DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,837,945. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim set is directly broader than the reference claim set and as such any infringement on the reference claims would also infringe on the instant claims.
Specifically instant claim 1 contains the limitations:
Physical impact on welded plate and geometrically-equivalent defect-free plate to generate vibration (see reference claim 1)
Measuring damping capacity of the plate and equivalent plate (see reference claim 1)
Comparing the damping capacities (see reference claim 1)
Determining quality of the weld seam by similarity of the damping capacities (see reference claim 1)
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a welded plate" in both lines 1 and 3.  This creates an antecedent basis issue for the second limitation since it is unclear if there are two welded plates or a single recited welded plate. 
As best understood based on the specification and drawings there is a single welded plate (not including the geometrically equivalent plate which may also be welded – see claim 4) to which both limitations refer. 
As such, for purpose of examination the second “a welded plate” limitation will be considered as “the welded plate” or the like.
However, positive in claim recitation of the metes and bounds applicant intends to claim is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yusuf et al. (US 20160084802; hereinafter Yusuf) in view of Foerg et al. (US 20150102087; hereinafter Foerg) and Thiruvengadam et al. (US 4231259; hereinafter Thiruvengadam).

Regarding claim 1, Yusuf teaches a method for determining a quality of a welded seam on a welded plate (abstract), the method comprising: 
subjecting a welded plate (at least welded plate – see [0047]) and a geometrically-equivalent defect-free plate to a physical impact to generate a vibration (at least geometrically equivalent non -welded plate – see [0047]); 
measuring the vibration of the welded plate and the geometrically-equivalent defect-free plate using an accelerometer (1004; see fig. 10 showing this step setup schematically; see abstract and [0242]); 
comparing the damping of the welded plate to the geometrically- equivalent defect-free plate (abstract; see [0137] teaching that the natural flexural characteristics of the plate/material may include damping; see also [0212-227] regarding calculations having to do with the damping of the induced frequency); and 

Yusuf does not directly and specifically state that the weld is a friction stir weld or that the vibration damping measuring, comparing, and determining is of/by specific damping capacity.
However, Foerg teaches a method of friction stir welding (abstract; title) quality improvement (abstract; title).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Yusuf with the specific knowledge of improving friction stir welded seams of Foerg. This is because both laser and friction stir welding may cause flaws in the seam which may be detected to improve the quality of the end structure. This is important in order to provide an excellent quality weld seam to an end user.
Yusuf and Foerg do not directly and specifically state that the vibration damping measuring, comparing, and determining is of/by specific damping capacity.
However, Thiruvengadam teaches using a baseline specific damping capacity (abstract) to evaluate an object which may be a weld or welded object (col. 2, ¶ at 38 - "term "object" defines a variety of different items which can be subjected to non-destructive evaluation. It is not limited to a unitary item which is made up of a single composition of material, but may include structures ... which are welded or otherwise joined together.") and that such evaluation may be by comparison to the baseline (col. 2, ¶ at 61 - "Subsequent measurements are compared with the expected values").


Regarding claim 3, Yusuf teaches that the defect-free plate is not welded (see at least [0054] teaching that the comparison plate may be non-welded; see also [0136]  and [0149]).

Regarding claim 12, Yusuf teaches that the welded plate and the defect-free plate each comprise at least 80 wt% iron relative to a respective total weight ([0150-156] teaching that the plates may be at least low carbon steel which is well known to be at least 80% by weight iron; see also [0048]).

Regarding claim 13, Yusuf teaches that the accelerometer is removably attached to a top or a bottom of the welded plate or the defect-free plate near a free end (see fig. 10 showing such configuration).

Regarding claim 14, Yusuf teaches that the method is non-destructive ([0048]).


Regarding claim 16, Yusuf teaches that a natural vibration frequency of the welded plate and of the defect-free plate each differ by no more than 10% ([0054]; [0187]).

Regarding claim 17, Yusuf teaches that a natural vibration frequency of the welded plate and of the defect-free plate each differ by no more than 5% (see [0055] teaching that the natural vibration frequencies of the plates may have the same ranges of 100-300Hz).

Regarding claim 18, Yusuf lacks direct and specific teaching that a mass of the welded plate and of the defect-free plate each differ by no more than 0.50%.
However, Thiruvengadam teaches using a baseline specific damping capacity (abstract) to evaluate an object which may be a weld or welded object (col. 2, ¶ at 38 - "term "object" defines a variety of different items which can be subjected to non-destructive evaluation. It is not limited to a unitary item which is made up of a single composition of material, but may include structures ... which are welded or otherwise joined together.") and that such evaluation may be by comparison to the baseline (col. 2, ¶ at 61 - "Subsequent measurements are compared with the expected values") and further that the baseline may be the same object (see abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the methods of Yusuf and Foerg with the specific knowledge of using specific damping capacity of the same weld or welded object for evaluation the object of Thiruvengadam. This is because evaluating a weld or welded object for flaws allows for knowing that the object is properly welded and will meet desired end user 

Regarding claim 19, Yusuf teaches that the physical impact is generated by an impact hammer ([0058]; see fig. 10, element 1003).


Allowable Subject Matter
Claim 20 is allowed.
Claims 2, 4-11, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Additionally, the Double Patenting rejections must also be overcome by amendment or by a properly filed terminal disclaimer.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable (or allowed in the instance of independent claim 20) subject matter:  
The best prior art of record Yusuf et al. (US 20160084802), Foerg et al. (US 20150102087) and Thiruvengadam et al. (US 4231259), fail to specifically teach the invention as claimed. The specific limitations regarding the specific damping capacity and friction stir welding in independent claim 1 (the specific equation and defined constants in claim 20) when 
Hence the prior art of record fails to teach the invention as set forth in claims 2, 4-11, 15, and 20. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
See especially:
Garmhausen et al. (US 3550434); see abstract, ¶ at col. 1, line 31 and fig. 2 teaching regarding providing shocks to welded connections via accelerometer readings in order to detect flaw.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PHILIP L COTEY/Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855